Citation Nr: 1315954	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  05-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a sinus condition (claimed as sinusitis).

2.  Entitlement to service connection for loss of vision in the right eye. 

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to February 1955. 

This appeal claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2006, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that proceeding has been associated with the claims file. 

In October 2009, the Board reopened and remanded the Veteran's claim for service connection for sinusitis.  By decision dated July 2011, the Board denied this claim on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated November 1, 2012, the Court remanded the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

Thereafter, the Veteran submitted additional evidence in support of his sinusitis claim.  The RO also associated additional VA clinic records with the paper claims folder and Virtual VA electronic records storage system.

The issues of entitlement to service connection for loss of vision in the right eye and whether new and material evidence has been submitted to reopen service connection claims for hypertension and bilateral knee disability are listed on the title page for procedural purposes only.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current sinus condition, including rhinitis and sinusitis, were incurred during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus condition, including sinusitis and rhinitis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As the claim of service connection for a sinus condition is granted in full, there is no need to discuss any potential duty to notify or duty to assist errors.

The Veteran contends that his current sinus condition is related to an in-service incident.  In particular, the Veteran alleges that his sinus problems were incurred during training at Camp Robertson in 1953 as the result of the ingestion of tear gas from a faulty gas mask.  The Veteran states that, due to the gas exposure, he was administered an injection between the eyes.  He further contends that, since he received that injection, he has experienced near-continuous sinus problems, including nose bleeds and loss of sense of smell.  Notably, the Veteran has been service-connected for loss of sense of smell due to the alleged gas mask injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  Sinusitis and rhinitis are not listed among the list of chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

When there are lost or missing STRs, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Here, the Veteran's claim of service connection for a sinus condition meets the first element of a service connection claim because he has current diagnoses of rhinitis and rhinosinusitis.  The Board acknowledges that a VA examiner in February 2010 found that the Veteran did not have chronic sinusitis.  However, the record does contain clinic records in July 1987, May 1988 and March 1995 which reflect a medical history of chronic sinusitis.  A June 1992 sinus x-ray was interpreted as showing mild mucosa thickening of the left maxillary sinus consistent with mild sinusitis, "probably chronic."  In March 2001, a VA clinician noted that the Veteran had chronic sinus symptoms.  A June 2011 private otolaryngologist diagnosed the Veteran with chronic "rhinosinusitis."

The Board further notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Board concludes that the Veteran has been diagnosed with both sinusitis and rhinitis during the period under appellate review. 

With respect to the second element of a service connection claim, namely in-service incurrence of a disability, the Board notes that the Veteran's service treatment records (STRs) were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  His 1955 separation examination is the only STR contained in the claims file and that document is devoid of any complaints, treatment, or diagnoses relating to sinus problems.  Nevertheless, in the absence of records the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where service department records are presumed destroyed). 

In this regard, the Veteran's statements regarding the in-service gas chamber incident have been consistently reported throughout the record and the Board has no reason to doubt the credibility of such statements.  Moreover, the record includes a June 2005 "buddy statement" from B.F., who through personal knowledge corroborates the Veteran's testimony regarding the 1953 gas chamber incident which left the Veteran without a sense of smell.  The Board finds this evidence supportive of the in-service incurrence of the incident.  The Veteran has also attested to manifesting sinus symptoms after this event. 

With respect to the remaining requirement, namely nexus, the record contains opinions for and against the claims.  Factually, the available records show that the Veteran complained of sinus-related problems in 1987.  See July 1987 VA Treatment Note, Diagnosing Chronic Sinusitis.  The Veteran related that he had post nasal drip and that he had some sort of nerve block above the nose in service which resulted in his loss of smell.  This is the first recorded symptomatology related to a post-service sinus disorder, coming approximately 32 years after discharge.

A March 2001 VA clinician noted the Veteran's history of rapidly developing headaches and requiring a facial injection with loss of sense of smell after a gas mask accident in service.  This examiner opined that the Veteran's chronic sinus symptoms could be related to his treatment or exposure in service.

The Veteran was afforded a VA examination in February 2010, at which time he was diagnosed with allergic rhinitis.  The February 2010 VA examiner expressly opined that the diagnosed condition, allergic rhinitis, was "less likely as not" a result of the in-service toxic gas exposure incident, or that it had its onset during service.  Rather, he concluded that it was "at least as likely as not" that the allergic rhinitis was related to "non-service triggers and circumstances."  In so finding, the VA examiner explained that the Veteran did not currently have a sinusitis diagnosis, he had a negative sinus CT scan, and did not otherwise meet the diagnostic criteria for sinusitis.  The examiner cited associated medical literature at the end of his opinion to support, in part, his conclusion.  See "Chronic Non-allergic Rhinitis, An Overview of Rhinitis, Clinical Manifestations, Pathophysiology, and Diagnosis of Chronic Rhinosinusitis." 

Thereafter, the Veteran submitted a June 2011 private otolaryngologist opinion, received after the Board's July 2011 decision, which included the Veteran's report of nasal inhalation of toxic fumes in a gas chamber during service followed by epistaxis, severe pain and congestion.  He had been injected into the nose with some type of medication, but had experienced loss of sense of smell as well as chronic sinus conditions.  The examiner offered diagnoses of deviated nasal septum, chronic rhinitis, disturbance of sensation of smell, and hypertrophy of the nasal turbinates.  The examiner offered the following opinion:

In my opinion, it is more likely than not that the patient's chronic rhinosinitus complaints as well as his anosmia are related to his intranasal chemical exposure to chemical fumes in the gas chamber.

A November 2011 private clinic record noted that, based upon literature review, the type of chemical teargas agents used during the Veteran's time of service could be a potential causative factor for loss of sense of smell.  It was opined that it is most likely that the Veteran's loss of sense of smell was a direct result of tear gas exposure during military service.

In light of the evidence submitted by the Veteran after the Board's July 2011 decision, the Board finds that the June 2011 private otolaryngologist opinion places the pertinent evidence of record in relative equipoise on the question of whether the Veteran's currently manifested sinusitis and rhinitis results from the gas mask accident in service.  The record already establishes that the Veteran experienced a gas mask accident in service which led to loss of sense of smell.  The Veteran is clearly competent to report symptoms such as sinus drainage and nose bleeding following this event - which the Board accepted as true for the purposes of obtaining an opinion in this case in the October 2009 remand.

Thus, the record reflects a difference of opinion between the February 2010 VA examiner and the June 2011 private otolaryngologist.  Given that the inservice gas mask accident has been accepted as the causal factor for the Veteran's loss of sense of smell, and the Veteran's report of the onset of sinus problems after the gas mask accident which is accepted as true, the Board resolves all reasonable doubt in favor of the Veteran by finding that his current sinus condition, including rhinitis and sinusitis, were incurred during active military service.  Accordingly, the criteria for direct service connection are met.


ORDER

The claim of entitlement to service connection for a sinus condition, including rhinitis and sinusitis, is granted.

REMAND

An April 2012 RO rating decision denied the Veteran's application to reopen claims of service connection for right and left knee disabilities.  The Veteran submitted a timely notice of disagreement (NOD) with this rating decision later than month.  However, in a statement received on November 7, 2012, the Veteran submitted a written statement indicating an intent to "drop" his service connection claims for bilateral knee disability.  By letter dated November 14, 2012, the RO acknowledged in writing that the Veteran's appeal for the bilateral knee claim had been withdrawn and, thus, terminated the appeal.  See 38 C.F.R. § 20.204.

However, in a statement received on November 19, 2002, the Veteran submitted another "NOTICE OF DISAGREEMENT" with respect to the April 2012 rating decision denying the application to reopen a claim of service connection for bilateral knee disability.  As this new NOD was received within one year of the April 2002 rating decision, the Board will accept this document as a timely filed NOD.  This issue is remanded to the RO for issuance of a Statement of the Case (SOC) in order to allow the Veteran to perfect his appeal to the Board, if he so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC).  

On November 19, 2012, the Veteran submitted a timely NOD with respect to an October 2012 RO rating decision which denied service connection for loss of right eye vision as well as an application to reopen a claim of service connection for hypertension.  To date, the RO has not had the opportunity to provide the Veteran with an SOC on these issues.  These claims, therefore, are also remanded to the RO for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Issue the Veteran an SOC with regard to the issues of entitlement to service connection for loss of right eye vision and whether new and material evidence has been presented to reopen service connection claims for hypertension and bilateral knee disability.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


